STURGIS, Judge
(concurring specially).
I am persuaded to concur herein because the findings of guilt as to charges two and three encompass the entire twelve-page writing that was prepared by the appellant and furnished to his prospect as being a comparative analysis of the standing and policy benefits of the insurance company *320represented by him and another which was the insurer of the prospect under a somewhat similar policy.
The sufficiency of the findings contemplated by the statute depends on the nature of the charges. For example, a charge that an agent circulated and presented to a named prospect a written false statement to the effect that a designated insurance company was insolvent could hardly require a more specific or detailed finding than one to the effect that the respondent is guilty as charged. The fact that the written statement in the case on review contained many admittedly truthful statements, coupled with the failure to specify the false, fraudulent, or misleading items therein upon which the adjudication of guilt was based, distinguishes it from the example given and provides the rationale for my concurrence in the remand.